DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “on-off unit” and “speed adjustment unit” in claim 1, “switch unit” in claim 4, “hysteresis unit” in claim 6, and “threshold setting unit” in claim 9.  According to p.19 of the specification of the instant application, all those units could be implemented as software or firmware, such as program and microcontroller.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2009/0167228 A1) in view of Haley et al. (US 2017/0102744 A1).
Regarding claims 1 and 10, Chung discloses a fan control circuit (e.g. Figs. 1A, 1B & 2) with temperature compensation (e.g. Fig. 4B: different temperature profiles are compensated by different fan speed settings), comprising: 
an on-off unit (e.g. Fig. 1B: 104 & [0035]) coupled to a fan, and the on-off unit configured to receive a load signal corresponding to a loading of a load, and
5a speed adjustment unit (e.g. Fig. 1B: 104 & [0035]) coupled to the fan, and the speed adjustment unit configured to receive the load signal (e.g. Fig. 1B: Vin received by fan control 110) and a temperature signal (e.g. Fig. 1B: Ta & [0014]) corresponding to a temperature of the load, wherein the on-off unit is configured to set a start threshold (e.g. Fig. 1B: zero), and determine that the loading is greater than or equal to the start threshold according to the load signal to control the fan entering a working mode (i.e. turn on); in the working mode and when the on-off 10unit determines that the loading is less than a speed-adjusting threshold (e.g. Fig. 4B: 412 & [0081], the on-off unit controls the fan entering a fixed-speed mode (e.g. Fig. 4B: 410) and maintains a speed value of the fan at a first fixed speed; when the speed adjustment unit determines that the loading is greater than or equal to the speed- adjusting threshold, the speed adjustment unit controls the fan entering a speed-adjusting mode, and the speed adjustment unit adjusts the speed value according to the loading (e.g. Fig. 4B: 404); the speed 15adjustment unit generates a speed displacement according to the temperature signal, and provides the speed displacement to compensate the speed value when the fan enters the working mode (e.g. Fig. 4B: temperature are compensated in different temperature profiles).  
Chung fails to disclose, but Haley teaches the on-off unit is configured to set an adjustable start threshold (e.g. [0064]: the fan-on power could be set at any values, and “adjustable” is broadly interpreted as changeable).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Chung with the teachings of Haley to use any start threshold to turn on a fan.  It would have been an obvious matter of design choice to use any start threshold, and applicant does not disclose having adjustable start threshold solves any particular problem and Haley teaches it is well-known to use any values for the fan-on power within the scope of its invention.
Regarding claims 2 and 11, Chung discloses the speed adjustment unit sets the speed-adjusting threshold to be a first speed-adjusting 20threshold, and displaces the speed-adjusting threshold to be a second speed-adjusting threshold according to the speed displacement (e.g. Fig. 4B: T1, T2); in the fixed-speed mode, the speed adjustment unit adjusts the speed value to be a second fixed speed according to the speed displacement; when the speed value is the second fixed speed and the temperature meets the second speed-adjusting threshold, the speed adjustment unit controls the fan entering the speed-adjusting mode (e.g. Fig. 4B: T1, T2).  
25 Regarding claims 3 and 12, Chung discloses the speed adjustment unit sets the speed-adjusting threshold to be a first speed-adjusting 22threshold, and displaces the speed-adjusting threshold to be a second speed-adjusting threshold according to the speed displacement; when the fan enters the fixed-speed mode and the temperature meets the second speed-adjusting threshold, the speed adjustment unit controls the fan entering the speed-adjusting mode (e.g. Figs. 4C-4D: T1 and T2 have different thresholds for transitioning from constant speed mode to linear adjusting mode).  
5REgarding RRegarding claim 4, Chung discloses the on-off unit comprises: a start circuit configured to receive the load signal and a start signal and a switch unit coupled to the start circuit and the fan (e.g. [0070]: fan control is a processor that receives power input as load signal and issue fan speed signal as start signal to start a fan, the start circuit and switch unit are broadly interpreted as part of the software program for the processor), wherein the start circuit determines whether the loading is greater than or equal to the 10adjustable start threshold to provide a first control signal according to the load signal and the start signal; the switch unit is turned on or turned off by the first control signal to control the fan entering the working mode.  
Regarding claim 9, Chung discloses the on-off unit sets the adjustable start threshold through a threshold setting unit, and the 20threshold setting unit is one of a variable resistor, a precision variable resistor, a multi-decade voltage divider circuit, a multi-decade comparison circuit, a multi-decade touch switch, a dip switch, and a microcontroller (e.g. [0035]: processor).  
Claim(s) 5-8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2009/0167228 A1) in view of Haley et al. (US 2017/0102744 A1) as applied to claims 1 and 10 above, and further in view of Qin et al. (US 2017/0353132 A1).
Regarding claims 5 and 14, Chung discloses the speed adjustment unit comprises: 15a temperature compensation circuit configured to receive the load signal and the temperature signal (e.g. [0070]), a speed adjustment circuit coupled to the temperature compensation circuit, wherein the temperature compensation circuit provides a compensation value to 20compensate the load signal to be a second control signal according to the temperature signal (e.g. Fig. 4B: speed signal are dependent on the temperature signal and load signal).
Chung fails to disclose, but Qin teaches a transistor coupled to the temperature compensation circuit and the fan the speed adjustment circuit provides a drive signal to the transistor according to the second control signal, and the transistor adjusts the speed value of the fan according to the drive signal (e.g. Fig. 4).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Chung with the teachings of Qin to utilize a transistor for supplying power to the motor so that the speed of the motor could be controlled by controlling on/off time of the transistor.
Regarding claims 6 and 13, Haley teaches the on-off unit further comprises: 25a hysteresis unit coupled to the start circuit and the switch unit, wherein the hysteresis unit provides a hysteresis signal to the switch unit according to the 23first control signal; the hysteresis signal controls the switch unit to be turned on when the loading is greater than or equal to a start point of the adjustable start threshold so as to control the fan entering the working mode, and hysteresis signal controls the switch unit to be turned off when the loading is less than a shutdown point of the adjustable start threshold so as to 5control the fan entering a standby mode (e.g. Fig. 5A: hysteresis control with start threshold 502 and stop threshold 506).  
Regarding claim 7, Qin teaches the fan control circuit controls the speed value through a control signal, and the control signal is a PWM (pulse-width modulation) signal; in the fixed-speed mode, the start unit controls the control signal to be the PWM signal with a fixed frequency and a fixed duty cycle to maintain 10the speed value at the first fixed speed; in the speed-adjusting mode, the speed adjustment unit adjusts the frequency or the duty cycle of the PWM signal according to the loading to adjust the speed value (e.g. Abstract & Fig. 4: speed of the motor is controlled by duty ratio outputted; thus, a single fixed duty ratio would be outputted to maintain a rotation speed of a motor, and a different duty ratio would be outputted to vary the speed of the motor).  
Regarding claims 8 and 15, Chung discloses the fan control circuit controls the speed value through a control signal (e.g. [0070]), and Qin teaches the control signal 15is a voltage; in the fixed-speed mode, the start unit controls the voltage to be a fixed voltage to maintain the speed value at the fixed speed; in the speed-adjusting mode, the speed adjustment unit adjusts the voltage according to the loading to adjust the speed value (e.g. Abstract & Fig. 4: speed of the motor is controlled by duty ratio outputted; thus, a single fixed duty ratio would be outputted to maintain a rotation speed of a motor, and a different duty ratio would be outputted to vary the speed of the motor).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846